EXHIBIT 10.1
EXECUTION COPY
ASSET PURCHASE AGREEMENT
by and between
eCOST.COM, INC.,
PC MALL, INC.,
and
MALL ACQUISITION 3, INC.
Dated as of February 17, 2011

1



--------------------------------------------------------------------------------



 



     ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of February 17, 2011
by and among (i) eCOST.COM, INC. (“Seller”), a Delaware corporation, Seller and
(ii) PC MALL, INC., a Delaware corporation (“PC Mall”), and Mall Acquisition 3,
Inc., a Delaware corporation (“Acquisition Sub” and collectively, jointly and
severally, with PC Mall, the “Purchaser” or “Buyer”). Seller and Purchaser are
collectively referred to herein as the “Parties” and individually as a “Party.”
     WHEREAS, Seller is engaged, among other things, in the business (the
“Business”) of the sale and distribution of refurbished computers and other
products to consumers and businesses, including, but not limited to, through the
operation of the Website (as that term is defined below); and
     WHEREAS, the Seller desires to sell, transfer and assign to the Purchaser,
and the Purchaser desires to purchase and acquire from the Seller, certain of
the assets of the Seller related to the Business and to assume solely those
liabilities expressly listed on Schedule 2.2(a) hereto, all on the terms and
subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
     Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
     “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.
     “Contract” shall mean any contract, license, sublicense, franchise, permit,
mortgage, purchase order, indenture, loan agreement, note, lease, sublease,
agreement, obligation, commitment, understanding, instrument or other
arrangement or any commitment to enter into any of the foregoing (in each case,
whether written or oral).
     “Disclosure Schedule” means all of the schedules referred to in this
Agreement that are attached to this Agreement.
     “Domain Names” means the domain names set forth in Schedule 2.1(a)(ii)(3).
     “Governmental Authority” shall mean any United States or foreign
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government or any other authority, agency,
department, board, commission or instrumentality of the United States, any state
of the United States or any political subdivision thereof or any foreign
jurisdiction, and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any United States or foreign governmental or non-governmental
self-regulatory organization, agency or authority.

2



--------------------------------------------------------------------------------



 



     “Indebtedness” means (i) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money (including
interest and prepayment penalties or obligations), (ii) any indebtedness
evidenced by any note, bond, debenture or other debt security, (iii) any
indebtedness for the deferred purchase price of property or services with
respect to which a Person is liable, contingently or otherwise, as obligor or
otherwise, (iv) any commitment by which a Person assures a creditor against loss
(including contingent reimbursement Liabilities with respect to letters of
credit), (v) any indebtedness guaranteed in any manner by a Person (including
guarantees in the form of an agreement to repurchase or reimburse), (vi) any
Liabilities under capitalized leases with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which Liabilities a Person assures a creditor against loss, (vii) any
indebtedness secured by a Lien on a Person’s assets, (viii) any unsatisfied or
underfunded Liability related to a Multiemployer Plan (including withdrawal
liability within the meaning of ERISA), (ix) any amounts owed to any Person
under any noncompetition or consulting arrangements, (x) any payment or
increased cost which is triggered in whole or in part by the transactions
contemplated by this Agreement, and (xi) any bonus to the shareholder of Seller
triggered upon the transactions contemplated by this Agreement.
     “Intellectual Property Rights” means all registered and unregistered
intellectual property rights, including all of the following items along with
all income, royalties, damages, equitable relief and payments due or payable at
the Closing or thereafter (including damages, equitable relief and payments for
past, present or future infringements or misappropriations thereof, the right to
sue and recover for past infringements or misappropriations thereof and any and
all corresponding rights that, now or hereafter, may be secured throughout the
world): (i) patents, patent applications, patent disclosures and inventions
(whether or not patentable and whether or not reduced to practice) and any
reissue, continuation, continuation-in-part, division, revision, extension or
reexamination thereof; (ii) trademarks, service marks, industrial designs, trade
dress, internet domain names and web sites, logos, topographies, trade names
(including eCost and any variations thereon), together with all goodwill
associated therewith; registered and unregistered copyrights, copyrightable
works and mask works; (iii) all registrations, applications and renewals for any
of the foregoing; (iv) trade secrets and confidential information (including
ideas, formulae, compositions, know-how, manufacturing and production processes
and techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, marketing plans, and customer and
supplier lists and related information); (v) computer software and software
systems (including data, databases and related documentation); (vi) other
proprietary rights relating to the Acquired Assets and the Intangible IT Assets
(as those terms are defined below); (vii) licenses or other agreements to or
from third parties regarding the foregoing; and (viii) all copies and tangible
embodiments of the foregoing (in whatever form or medium).
     “Knowledge” as used in the phrases “to the Knowledge of Seller”, “to
Seller’s Knowledge” or phrases of similar import means the actual knowledge and
awareness of the officers and key employees of the Seller after reasonable
inquiry, which officers and key employees are listed on Schedule 1.1 of the
Disclosure Schedule.
     “Liability” means any liability, debt, obligation, deficiency, Tax,
penalty, assessment, fine, claim, cause of action or other loss, fee, cost or
expense of any kind or nature whatsoever, whether asserted or unasserted,
absolute or contingent, known or unknown, accrued or

3



--------------------------------------------------------------------------------



 



unaccrued, liquidated or unliquidated, and whether due or to become due and
regardless of when asserted.
     “Liens” means any mortgage, pledge, security interest, encumbrance, claim,
Tax, lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof) or any agreement to file any
of the foregoing, any sale of receivables with recourse against Seller or any of
their Affiliates, and any filing or agreement to file a financing statement as
debtor under the Uniform Commercial Code or any similar statute.
     “Material Adverse Effect” means any event, transaction, condition or change
which has had or could reasonably be expected to have a material adverse effect
on the business, assets, Liabilities, cash flows, operations, condition
(financial or otherwise), operating results, customer and supplier relations or
business prospects of the Business.
     “Nontransferable Contract(s)” means any Contract to which Seller or any of
its Affiliates is a party which, by its terms, may not be transferred or
assigned, nor may the benefit thereof be transferred or assigned, in each case,
in whole or in part, without the consent or approval of the other party thereto,
including, without limitation, those Contracts identified in the Disclosure
Schedule as non-transferable.
     “Permitted Liens” means solely those Liens specified on Schedule 2.1(a) of
the Disclosure Schedule.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, a cooperative, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a Governmental Authority.
     “Proprietary Rights” means all Intellectual Property Rights of Seller
relating to the operation of the Business or the Website, in each case, to the
extent freely transferable without restriction and without the consent of any
third party. Notwithstanding the foregoing, Proprietary Rights do not include
Nontransferable Contracts or Vendor Contracts, including any Intellectual
Property Rights Seller may have thereunder. For the avoidance of doubt,
Proprietary Rights do not include the Patent and Trademark Assets and the
Website Assets as those terms are defined below.
     “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, capital gains, franchise, alternative or add-on minimum, estimated,
sales, use, goods and services, transfer, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock,
social security, unemployment, employment, disability, payroll, license,
employee or other withholding, contribution or other tax, of any kind
whatsoever, including any interest, penalties or additions to tax or additional
amounts in respect of the foregoing.
     “Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
     “Transaction Documents” means, collectively, this Agreement, the Seller
Transaction Documents and the Purchaser Transaction Documents.
     “Vendor Contract(s)” means any Contract under which, or pursuant to which,
Seller sells, or is authorized to sell, goods or services.
     “Website” means the website of the Seller identified as www.ecost.com.

4



--------------------------------------------------------------------------------



 



          1.2 Other Definitions. Appendix A attached hereto sets forth
additional defined terms which have the meaning given such terms in the Section
set forth opposite such defined term:
ARTICLE II
SALE OF ASSETS AND CLOSING
     2.1 Assets.
     (a) Purchase of Acquired Assets. On the terms and subject to the conditions
set forth in this Agreement, on the Closing Date, the Purchaser shall purchase
from the Seller and the Seller shall sell, transfer, convey, assign and deliver
to the Purchaser, free and clear of all Liens, other than Permitted Liens, all
of the following assets as of the Closing Date (the “Acquired Assets”):
     (i) All inventory (other than Excluded Inventory) as set forth on
Schedule 2.1(a)(i) of the Disclosure Schedule (collectively, the “Inventory”),
together with all rights of the Seller with respect to all claims, warranties,
returns and refunds against the manufacturers, suppliers and distributors of the
Inventory with respect to the Inventory. The Parties acknowledge that all or a
portion of the Inventory may, at Purchaser’s sole election, remain in its
current warehouse location pursuant to the Transition Services Agreement
hereinafter described;
     (ii) All of the following assets owned or used by the Seller in the
Business as of the Closing Date, other than the Excluded Assets: (1) All
Proprietary Rights, including all domain names, patents, service marks and
trademarks, (2) all patent, service marks and trademarks listed or described on
Schedule 2.1(a)(ii)(2) of the Disclosure Schedule (collectively, the “Patent and
Trademark Assets”); and (3) the Website and the following assets relating to the
operation of the Website and the Business operated on or through the Website:
(A) the Domain Names, (B) the web commerce applications listed on
Schedule 2.1(a)(ii)(3) of the Disclosure Schedule, (C) all vendor lists, (D) all
customer lists, including email addresses and customer transaction history,
(E) all confidential customer information or personal identifiable information
in Seller’s possession or control, to the extent permitted by (x) applicable
laws, rules and regulations, whether federal, state or local, domestic or
foreign, and (y) the rules, regulations and policies of credit card issuers and
processors and industry associations, including PCI Security Standards Council),
(F) all phone and fax numbers, (G) all marketing materials and (H) all goodwill
relating to the foregoing (the Website and the preceding clauses (A) through
(H) being collectively referred to as the “Website Assets,” and, collectively,
with the Proprietary Rights and the Patent and Trademark Assets, the “Intangible
IT Assets”). The Intangible Assets shall be delivered, to the extent
practicable, in machine readable or electronic form or as the Parties otherwise
agree.
     (b) Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, the following assets and properties of the Seller (the “Excluded
Assets”) shall be excluded from and shall not constitute Acquired Assets or
Intangible IT Assets: (i) any webcams which are the subject of the suit
identified in Section 2 of Schedule 3.4 of the Disclosure Schedule, (ii) all
inventory (the “Excluded Inventory”) manufactured by or on behalf of Proctor &
Gamble or

5



--------------------------------------------------------------------------------



 



offered for sale on or through the website www.pgestore (the “eStore Site”),
(iii) the eStore Site and all assets, rights and privileges exclusively relating
to, exclusively derived from or used solely in the operation of the eStore Site,
including, without limitation, the name “eStore” and any and all derivations
therefrom and all customer lists of the eStore Site (except to the extent that
the customers on any eStore Site customer list are also customers of the
Business or the Website); and (iv) all other assets and property of the Seller
of any and every kind or description, other than as specifically set forth above
in the definition of Acquired Assets or Intangible IT Assets. For the avoidance
of doubt, the Acquired Assets and Intangible IT Assets do not include any
furniture, fixtures, computers, hardware, servers, routers, vehicles, equipment,
machinery, tools, spare parts, signs and all other tangible personal property
relating to or used in the Business (other than the Inventory).
     2.2 Liabilities.
     (a) Assumed Liabilities. In connection with the sale, transfer, conveyance,
assignment and delivery of the Acquired Assets pursuant to this Agreement, the
Purchaser does hereby agree to assume, pay, perform and discharge only the
Liabilities of the Seller related to the Business that are specifically listed
on Schedule 2.2(a) of the Disclosure Schedule as of the Closing Date hereof
(collectively, the “Assumed Liabilities”).
     (b) Retained Liabilities. Except for the Assumed Liabilities, the Seller
shall retain and the Purchaser shall have no Liability for and shall not assume
by virtue of this Agreement, the transactions contemplated hereby, or otherwise,
any Liabilities of the Seller of any kind, nature, character or description
whatsoever that are not specifically listed on Schedule 2.2(a) of the Disclosure
Schedule (the “Retained Liabilities”), including, without limitation, the
following:
     (i) any Liabilities or obligations relating to any Excluded Asset;
     (ii) any Liabilities or obligations relating to any Indebtedness, Taxes,
Intangible IT Assets, employee compensation, labor practices, privacy or
security, tort or breach of contract, pending or threatened actions, causes of
action, or breach or violation of any law, rule or regulation.
     2.3 Seller Expense Reimbursements.
     (a) The Seller shall reimburse the Purchaser for the Free Freight Cost (as
hereinafter defined) in providing free freight to Platinum Members in accordance
with the terms of the Platinum Club (as in effect on the Closing Date) during
the period commencing on the Closing Date and continuing, as to each Platinum
Member, for the balance of its current membership period (collectively, the
“Platinum Freight Costs”). Purchaser shall, on a calendar quarterly basis
following the Closing Date, provide Seller with an invoice and detailed
reconciliation and report of its Platinum Freight Costs for the quarter then
ended. Subject to the provisions of Section 2A.5(c) below, Seller shall pay all
Platinum Freight Costs within 30 days of its receipt of the aforesaid invoice
and report.

6



--------------------------------------------------------------------------------



 



     (b) As used herein, “Free Freight Cost” shall mean the Purchaser’s actual
cost, as charged by the common carriers used by the Purchaser for free shipping
for Platinum Members. Seller agrees to use commercially reasonable efforts to
maintain its accounts, under current terms, at all common carriers currently
used by Seller for free shipping to Platinum Members and to create and open
subaccounts with each of such common carriers that Purchaser may, at its option,
use to send and otherwise deliver or transport goods and materials to Platinum
Members.
     2.4 Purchase Price.
          (a) The Purchaser shall pay to the Seller the sum of $2,327,053 (the
“Purchase Price”):
          (b) Allocation of Purchase Price. The parties hereto acknowledge and
agree that the Purchase Price (including for this purpose the Assumed
Liabilities) shall be allocated among the Acquired Assets as set forth in
Schedule 2.4(b) of the Disclosure Schedule and the parties agree to be bound by,
and shall file Tax Returns consistent with, such allocations.
     2.5 Payment of the Purchase Price. The Purchaser shall pay the Purchase
Price in cash, at Closing, in immediately available funds, by wire transfer to
Seller’s account in accordance with the wire transfer instructions set forth in
Schedule 2.5 of the Disclosure Schedule;
     2.6 Transfer Taxes. Purchaser shall be responsible for paying and shall
promptly discharge when due, and shall reimburse, indemnify and hold harmless
Seller from, all sales or use, transfer, value added, excise, stamp or other
similar taxes imposed by reason of the transfer or license of the Acquired
Assets hereunder.
     2.7 Closing. The closing of the sale and transfer of the Acquired Assets to
the Purchaser and the assumption of the Assumed Liabilities by the Purchaser
(the “Closing”) will take place at the offices of Purchaser, or at such other
place as the Purchaser and the Seller mutually agree, at 10:00 a.m., local time,
on February 18, 2011 or such later date when the Closing occurs (the “Closing
Date”). At the Closing, the Purchaser will pay and deliver the Purchase Price
set forth in Section 2.4(a). Concurrently therewith, (a) the Seller will assign
and transfer to the Purchaser good and valid title in and to the Acquired Assets
(free and clear of all Liens, other than Permitted Liens) by delivery of a Bill
of Sale and Assignment Agreement, substantially in the form of Exhibit A hereto
(the “Bill of Sale and Assignment Agreement”), duly executed by the Seller, and
the Seller will execute and deliver such other documents, instruments and
agreements to be executed by Seller as set forth in Article VI below (including
the Bill of Sale and Assignment Agreement, being collectively referred to herein
as the “Seller Transaction Documents”), and (b) the Purchaser will assume from
the Seller the payment and performance of the Assumed Liabilities by delivery of
an Assumption Agreement, substantially in the form of Exhibit B hereto (the
“Assumption Agreement”), duly executed by the Purchaser, and the Purchaser will
execute and deliver such other documents, instruments and agreements to be
executed by Purchaser as set forth in Article VI below (including the Assumption
Agreement, being collectively referred to herein as the “Purchaser Transaction
Documents”).

7



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     As a material inducement to the Purchaser to enter into this Agreement,
Seller hereby represents and warrant to the Purchaser as of the date hereof and
as of the Closing Date that, except as otherwise set forth in the Disclosure
Schedule:
     3.1 Organization. Seller is a Delaware corporation, duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
the power and authority and all licenses, permits and authorizations necessary
to own and operate the Business and the Website as presently being conducted and
to sell and convey the Acquired Assets to Purchaser.
     3.2 Authorization. The execution and delivery of this Agreement and each
Seller Transaction Document to be executed and delivered by Seller pursuant to
this Agreement and the performance by Seller of all obligations of Seller
hereunder and thereunder have been duly authorized and no other action or
approval is necessary for the execution, delivery or performance of this
Agreement and each Seller Transaction Document by Seller. Seller has the
requisite corporate power and authority to execute and deliver this Agreement,
each Seller Transaction Document and such other agreements and instruments as
are contemplated hereby. This Agreement and each Seller Transaction Document has
been duly executed and delivered by each Seller and is a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
relating to or limiting creditors’ rights generally.
     3.3 Absence of Conflicts. Except as set forth in Schedule 3.3, the
execution, delivery and performance of this Agreement and the other Seller
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby by Seller do not and shall not (x) (a) conflict with or
result in any breach of any of the terms, conditions or provisions of, (b)
constitute a default under, (c) result in a violation of, (d) give any third
party the right to modify, terminate or accelerate or cause the modification,
termination or acceleration of, any obligation under, (e) result in the creation
of any Lien upon the Acquired Assets under, in each case, the provisions of the
certificate and articles of incorporation or bylaws of Seller or any Contract to
which Seller is party and the Acquired Assets are bound or affected, or any law,
statute, rule or regulation to which Seller or any of the Acquired Assets is
subject or any judgment, order or decree to which Seller is subject or to which
any of the Acquired Assets are bound or (y) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or other Governmental Authority.
     3.4 Judgments; Litigation. Except as set forth on Schedule 3.4 of the
Disclosure Schedule, there are no, and within the past three years there have
not been any, actions, suits, proceedings, orders, judgments, decrees or
investigations pending or, to the Seller’s Knowledge, threatened against or
affecting the Acquired Assets or the Business at law or in equity, or before or
by any federal, state, municipal or other Governmental Authority, and to the
Knowledge of the

8



--------------------------------------------------------------------------------



 



Seller there is no basis known for any of the foregoing. None of the Acquired
Assets or the Business or Website is subject to any outstanding order, judgment
or decree issued by any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or any arbitrator.
     3.5 Intangible IT Assets.
     (a) Seller owns good and marketable title, free and clear of Liens, except
for any Permitted Liens, or has valid and binding rights to use, all Website
Assets and Patent and Trademark Assets and the same do not infringe on any
Intellectual Property Rights of any Person, except as set forth in Schedule 3.4
of the Disclosure Schedule.
     (b) To the Seller’s Knowledge, (i) all federal registrations of the Patent
and Trademark Assets, are valid and in full force and effect as of the date
hereof, and (ii) to the Seller’s Knowledge, the Intangible IT Assets are not
being used or infringed by any other person. Except as set forth on Schedule 3.4
of the Disclosure Schedule, Seller has not received notice that Seller or the
Intangible IT Assets infringe any Intellectual Property Rights of any other
Person, and to the Seller’s Knowledge, no claim is pending or has been made or
asserted to such effect that has not been finally resolved.
     (c) Seller has taken all reasonable actions necessary in its reasonable
commercial discretion to maintain the status of the Patent and Trademark Assets,
including payment of applicable maintenance fees, filing of applicable
statements of use, timely response to office actions and disclosure of any
required information. To the Seller’s Knowledge, Seller has complied with all
applicable notice and marking requirements for the Patent and Trademark Assets.
None of the Patent and Trademark Assets has been adjudged invalid or
unenforceable in whole or part. Seller has not received and is not aware of any
current claims challenging the patentability or validity of any of the Patent
and Trademark Assets.
     3.6 Proprietary Rights.
          Schedule 3.6 sets forth a complete and correct list of the
applications, software and third party providers used to operate the Website and
the Business. The Intangible IT Assets, together with the applications, software
and third party providers set forth in Schedule 3.6 and the Vendor Contracts,
constitute all the Intellectual Property Rights necessary to operate the Website
and the Business as currently operated by the Seller.
          Except as set forth in Schedule 2.1(a)(ii)(3), Seller owns and
possesses all right, title and interest in and to, or has a valid and
enforceable right to use, each of the Proprietary Rights listed in Schedule 3.6,
free and clear of all Liens, and no claim by any third party contesting the
validity, enforceability, use or ownership of any of such Proprietary Rights has
been made, is currently outstanding or, to the Knowledge of Seller, is
threatened, and there are no grounds for same.
          The transactions contemplated by this Agreement shall not materially
affect Seller’s right title and interest in and to any of the Website Assets,
Patent and Trademark

9



--------------------------------------------------------------------------------



 



Assets or other Proprietary Rights (other than as set forth herein). Other than
pursuant to a written, binding confidentiality agreement, Seller has not
disclosed any of its trade secrets or confidential information relating to the
Business or the Website to any third party, the unauthorized disclosure of which
would cause a Material Adverse Effect.
     3.7 Financial Statements. True and complete copies of (a) the unaudited
balance sheet and income statement of Seller as of and for the fiscal years
ended December 31, 2008 and December 31, 2009, and (b) the unaudited balance
sheet and income statement of Seller as of and for the nine months ended
September 30, 2010 (the “Balance Sheet Date”) (collectively referred to herein
as the “Financial Statements”), are set forth in Schedule 3.7 of the Disclosure
Schedule. Except as set forth on Schedule 3.7 of the Disclosure Schedule, the
Financial Statements were prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods indicated and each present fairly, in all in all material respects, the
financial condition and results of operations of the Seller with respect to the
Business as of the respective dates thereof and for the periods indicated,
except as otherwise noted therein (subject to normal year end adjustments). The
Financial Statements are accurate and complete and were prepared from the
internal books and records of the Seller in a manner consistent with Seller’s
accounting practices with respect to the Business.
     3.8 Changes. Since the Balance Sheet Date, except as contemplated by,
permitted by, required by or as disclosed in Schedule 3.8 of the Disclosure
Schedule or otherwise in this Agreement, Seller has conducted the Business only
in the ordinary course and in a manner consistent with past practice.
     3.9 Compliance with Laws. To Seller’s Knowledge, Seller is not in violation
of or in default under any Federal, state or local law, statute, rule,
regulation, ordinance, order, or decree applicable to it by which any of the
Acquired Assets or the Business is bound or affected (other than such violations
which would not, in any material respect, adversely affect (i) the validity or
enforceability of this Agreement or any of the Seller Transaction Documents, or
(ii) Seller’s ability to convey the Acquired Assets or otherwise complete the
transactions contemplated hereunder).
     3.10 Brokers. Except for Craig-Hallum Capital Group, whose fees,
commissions and expenses are the sole responsibility of Seller, all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried out by Seller directly with Purchaser without the intervention of any
person on behalf of Seller in such manner as to give rise to any valid claim by
any person against Purchaser for a finder’s fee, brokerage commission or similar
payment.
     3.11 Title. Seller owns good and marketable title, free and clear of all
Liens, except for any Permitted Liens, to all of the Acquired Assets, except for
rights of licensors and lessors of such Acquired Assets which are subject to
valid licenses or leases as described on Schedule 3.11 to the Disclosure
Schedules. At Closing, Seller will convey to Purchaser good and marketable title
to all of the Acquired Assets owned by Seller, and valid licenses or leasehold
interests in any of the Acquired Assets described on Schedule 3.11 to the
Disclosure Statements. This Agreement and the Seller Transaction Documents, upon
execution and delivery thereof by Seller to Purchaser at Closing, will vest in
the Purchaser at Closing marketable title to the

10



--------------------------------------------------------------------------------



 



Acquired Assets free and clear of Liens, except for the Permitted Liens.
     3.12 Customers. Seller has delivered to Purchaser the names of the ten
(10) most significant customers (by revenue) of the Business for the 12 -month
period ended December 31, 2010 (“Significant Customers”). Except as set forth on
Schedule 3.12 of the Disclosure Schedule, as of the date hereof, Seller has not
received any written notice that any Significant Customer has ceased, or will
cease, to use the products, equipment, goods or services of the Business or has
substantially reduced, or will substantially reduce, the use of such products,
equipment, goods or services.
     3.13 Vendors. Seller has delivered to Purchaser the names of the ten
(10) most significant vendors (by revenue) of the Business for the 12-month
period ended December 31, 2010 (“Significant Vendors”). Except as set forth on
Schedule 3.13 of the Disclosure Schedule, as of the date hereof, Seller has not
received any written notice that any Significant Vendor will not sell supplies,
merchandise, services and other goods to the Business at any time after the
Closing Date on terms and conditions similar to those imposed on current sales
to the Business, subject only to general and customary price increases.
     3.14 Inventory. All of the Inventory consists of a quality and quantity
usable and salable in the ordinary course of the Business consistent with past
practice. All items included in the Inventory are the property of the Seller,
free and clear of any Liens other than Permitted Liens, and are not held by the
Seller on consignment from others.

11



--------------------------------------------------------------------------------



 



     3.15 Absence of Certain Developments. Except as set forth in Schedule 3.15
and except as expressly contemplated by this Agreement, since the Balance Sheet
Date, Seller has not (in each case, solely with respect to the Business,
including the Website):
          (a) discharged or satisfied any Lien or paid any obligation or
Liability, other than Liabilities paid in the ordinary course of business;
          (b) subjected any portion of the Acquired Assets to any Lien;
          (c) sold, leased, licensed, assigned, transferred or otherwise
disposed of a portion of the Acquired Assets, or canceled without fair
consideration any material debts or claims owing to or held by it, or disclosed
any confidential information, the unauthorized disclosure of which would cause a
Material Adverse Effect, (other than pursuant to agreements requiring the
disclosure to maintain the confidentiality of and preserving all rights of
Seller in such confidential information);
          (d) suffered any extraordinary losses or waived any rights of material
value, whether or not in the ordinary course of business;
          (e) [deleted]
          (f) [deleted]
          (g) made any material change in any method or practice of accounting,
other than as required by GAAP;
          (h) instituted or settled any claim or lawsuit involving equitable or
injunctive relief or more than $25,000 in the aggregate;
          (i) [deleted]
          (j) implemented any employee layoffs that could implicate the Worker
Adjustment and Retraining Notification Act of 1988, as amended, or any similar
state, local, or non-U.S. law (collectively the “WARN Act”); or
          (k) committed or agreed to any of the foregoing.
     3.16 Taxes. Except as set forth on Schedule 3.16, (i) the Seller (with
respect to the Business) has timely filed or shall timely file all Tax Returns
which are required to be filed on or before the Closing Date with respect to the
Business, and all such Tax Returns are true, complete and accurate, (ii) all
Taxes due and payable by the Seller (with respect to the Business), whether or
not shown on a Tax Return, have been paid on or before the Closing Date and no
Taxes are delinquent, (iii) no deficiency for any amount of Tax has been
asserted or assessed by a taxing authority against the Seller (with respect to
the Business) and the Seller does not reasonably expect that any such assertion
or assessment of Tax liability will be made, (iv) Seller (with respect to the
Business) has not consented to extend the time in which any Tax may be assessed
or collected by any taxing authority, (v) Seller has no Knowledge of any claim
by a taxing authority in a jurisdiction in which the Seller (with respect to the
Business) does not file Tax

12



--------------------------------------------------------------------------------



 



Returns that Seller is or may be subject to Taxes assessed by such jurisdiction,
(vi) Seller has, with respect to the Business, no liability for Taxes of any
other Person as a transferee, by contract, or otherwise, (vii) the Seller (with
respect to the Business) has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party, and
(viii) Seller will not be required (i) as a result of a change in method of
accounting for a taxable period ending at or prior to the Closing, to include
any adjustment in taxable income for any taxable period (or any portion thereof)
or (ii) as a result of any “closing agreement,” as described in Section 7121 of
the Code (or any corresponding provision of state or local income Tax law), to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing
Date.
     3.17 Disclosure. The representations and warranties of Seller set forth in
Article III of this Agreement and the related schedules thereto do not contain
any untrue statement of a material fact or omit a material fact necessary to
make each statement contained herein, not misleading.
     3.18 Environmental Matters.
     (a) The following terms, as used herein, shall have the following meaning:
     “Environmental Laws” means CERCLA, RCRA, National Environmental Policy Act
of 1969 (“NEPA”), National Historic Preservation Act of 1966 and any other
federal, state or local statutes, regulations, rules, ordinances or codes of
applicable Governmental Authorities, which relate to (a) the protection of human
health or the environment from the effects of Hazardous Substances, including
those pertaining to reporting, licensing, permitting, investigating and
remediating discharges, releases or threatened releases of Hazardous Substances
into the air, surface water, sediments, groundwater or land or (b) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.
     “Hazardous Substance” means any hazardous or toxic substance, pollutant,
contaminant or other material which, as of the date of this Agreement, is
defined as hazardous or toxic under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), and its
implementing regulations; defined as a hazardous waste or regulated substance
under the Resource Conservation and Recovery Act of 1976, as amended (“RCRA”)
and its implementing regulations; or is regulated under any applicable
Environmental Laws, including any substance which has been determined by
regulation, ruling or otherwise by any governmental authority to be a hazardous
or toxic substance regulated under federal or state law, and shall include
petroleum and petroleum products, asbestos and polychlorinated biphenyls.
     (b) To the Seller’s Knowledge: (i) the Seller has operated the Business in
material compliance with all applicable Environmental Laws, (ii) there has been
no generation, use, transportation, treatment, storage, release or disposal by
the Seller of any Hazardous Substances in connection with or relating to the
ownership, lease, occupation or use of any of Seller’s facilities by the Seller
in material violation of any applicable Environmental Laws, (iii) there is

13



--------------------------------------------------------------------------------



 



not present in, on, under or emanating onto or from any of Seller’s facilities
any Hazardous Substances in violation of any applicable Environmental Laws, and
(iv) Seller has not received any written notice, demand, or claim that the
operation of the Business is in violation of or non-compliance with any
applicable Environmental Laws.
     3.19 Solvency. Seller is not entering into the Transaction with the intent
to hinder, delay or defraud any Person to which it is, or may become, indebted.
The Purchase Price is not less than the reasonably equivalent value of the
Acquired Assets less the Assumed Liabilities. Seller’s assets, at a fair
valuation, exceed its liabilities, and Seller is able, and will continue to be
able after the Closing of the Transaction, to meet its debts as they mature and
will not become insolvent as a result of the Transaction. After the Closing of
the Transaction, Seller will have sufficient capital and property remaining to
conduct the business in which it will thereafter be engaged.
     3.20 No Other Representations. Except as specifically set forth in this
Article III, Seller makes no representation or warranties with respect to the
Acquired Assets or the transactions contemplated hereby.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     Each Purchaser hereby represents and warrants to Seller as follows:
     4.1 Organization and Qualification. Purchaser is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has the power and authority to perform its obligations under this Agreement
and the Purchaser Transaction Documents.
     4.2 Authorization. The execution and delivery of this Agreement and each
Purchaser Transaction Document by Purchaser and the performance of its
obligations hereunder and thereunder have been duly authorized by Purchaser and
no other action or approval by Purchaser is necessary for the execution,
delivery or performance of this Agreement and each Purchaser Transaction
Document by Purchaser. Purchaser has full right, power, authority and capacity
to execute and deliver this Agreement and each Purchaser Transaction Document
and such other agreements and instruments as are contemplated hereby or thereby.
This Agreement and each Purchaser Transaction Document have been duly executed
and delivered by Purchaser and is a valid and binding obligation of Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to or
limiting creditors’ rights generally, and (b) general principles of equity
(whether considered in an action in equity or at law).
     4.3 No Conflict. Neither the execution and delivery of this Agreement or
any Purchaser Transaction Document by Purchaser, nor the consummation of the
transactions contemplated hereunder or thereunder, will:

14



--------------------------------------------------------------------------------



 



          (a) require the consent, approval or authorization of, or declaration,
filing or registration with any Governmental Authority to be made or obtained by
Purchaser;
          (b) except for such conflicts, breaches or defaults as would not
affect, in any material respect, Purchaser’s ability to purchase the Acquired
Assets, comply with its obligations hereunder and under the Purchaser
Transaction Documents or otherwise complete the transactions contemplated
hereunder or thereunder, conflict with or result in a breach by Purchaser, or
constitute default by Purchaser under, or create an event that, with the giving
of notice or the lapse of time, or both, would be a default under or breach of,
any of the terms, conditions or provisions of: (1) any material mortgage, lease,
deed of trust, pledge, loan or credit agreement, license agreement, or any other
material contract, arrangement or agreement to which the Purchaser or its assets
is subject, (2) Purchaser’s Certificate of Incorporation, Bylaws or other
organizational documents (as amended through the date hereof), or (3) any
judgment, order, writ, injunction, decree or demand of any Governmental
Authority to which Purchaser or any of its assets is subject; or
          (c) violate in any material respect any provision of applicable Law
relating to Purchaser’s ability to conduct the Business.
     4.4 Funding. Purchaser has, or has the ability to obtain, adequate funds to
pay the entire Purchase Price and any financing or sale of securities completed
in order to fund the Purchase Price shall have been completed in accordance with
applicable laws and regulations, including state and federal securities laws.
     4.5 Judgments; Litigation. There is no (a) outstanding judgment, order,
decree, award, stipulation or injunction of any Governmental Authority or
(b) action by or before any Governmental Authority or arbitrator or any appeal
from any of the foregoing pending or, to the knowledge of Purchaser, threatened
against Purchaser, in either case which could reasonably be expected to result
in the issuance of an order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions by this Agreement.
     4.6 Brokers. Except for Craig-Hallum Capital Group, whose fees, commissions
and expenses are the sole responsibility of Seller, all negotiations relative to
this Agreement and the transactions contemplated hereby have been carried out by
Purchaser directly with Seller without the intervention of any person on behalf
of Purchaser in such manner as to give rise to any valid claim by any person
against Seller or Purchaser for a finder’s fee, brokerage commission or similar
payment.
     4.7 No Other Representations. Except as specifically set forth in this
Article IV or the Purchaser Transaction Documents, Purchaser makes no
representation or warranties with respect to the Acquired Assets or the
transactions contemplated hereby.
ARTICLE V
ADDITIONAL PROVISIONS

15



--------------------------------------------------------------------------------



 



     5.1 Filing of Tax Returns; Cooperation.
          (a) Seller will be responsible for the preparation and filing of all
tax returns of Seller (including tax returns required to be filed after the
Closing Date) to the extent such tax returns include or relate to Seller’s
operation of the Business or Seller’s use or ownership of the Acquired Assets on
or prior to the Closing Date. Seller will be responsible for and make all
payments of taxes shown to be due on such tax returns.
          (b) Purchaser will be responsible for the preparation and filing of
all tax returns it is required to file with respect to Purchaser’s ownership or
use of the Acquired Assets attributable to taxable periods (or portions thereof)
commencing after the Closing Date. Purchaser will be responsible for and make
all payments of taxes shown to be due on such tax returns.
          (c) [Intentionally omitted].
          (d) To the extent relevant to the Business or the Acquired Assets,
each party shall (i) provide the other with such assistance as may reasonably be
required in connection with the preparation of any tax return and the conduct of
any audit or other examination by any taxing authority or in connection with
judicial or administrative proceedings relating to any liability for taxes,
(ii) retain and provide the other with all records or other information that may
be relevant to the preparation of any tax returns, or the conduct of any audit
or examination, or other proceeding relating to taxes, and (iii) cooperate with
the other Parties in resolving all such Tax matters.
     5.2 Bulk Sales Laws. Purchaser hereby waives compliance by Seller with any
applicable bulk sale or bulk transfer laws of any jurisdiction (“Bulk Sales
Laws”) in connection with the sale of the Acquired Assets to Purchaser. Seller
agrees to pay and discharge in due course all claims made by creditors of
Seller, except those Assumed Liabilities expressly assumed by Purchaser in this
Agreement.
     5.3 Change of Corporate Name. Within ten (10) days after the Closing, the
Seller shall execute and file appropriate documents in the State of Delaware,
and each U.S. jurisdiction in which the Seller is qualified to do business as a
foreign corporation, to change the name of the Seller from “eCost.com, Inc.,”
and from and after the Closing, the Seller shall cease doing business under the
name “eCost.com, Inc.” or any name derived from or similar to such name. For the
avoidance of doubt, the foregoing shall not restrict the use by the Seller of
the name “eStore” or any similar name or derivatives thereof. Notwithstanding
the foregoing, the Seller shall have a reasonable period of time to change the
name of its subsidiary, eCOST Philippines Services, LLC, in The Philippines.
Seller will cooperate with Purchaser to authorize and assist Purchaser in
obtaining the right to file for and use eCost.com, Inc., the name eCost or any
other name associated with the Acquired Assets in the State of Delaware and in
any other states as Purchaser may request from time to time.
     5.4 Cooperation of Seller. For a period of six months following the Closing
Date, Seller shall permit Purchaser and its authorized agents and
representatives to have reasonable access to (upon reasonable prior notice and
during normal business hours), and to make copies

16



--------------------------------------------------------------------------------



 



of, the books and records and supporting material of the Seller relating to the
period prior to the Closing Date, to the extent reasonably necessary to enable
Purchaser to complete one or more financial audits of the Business relating to
time periods prior to the Closing Date as determined by Purchaser. Each Party
shall reasonably cooperate, including providing reasonable access to relevant
personnel, books and records, with the other for any proper purpose relating to
their respective operation of the Business, provided that no Party shall have
any obligation to incur any cost or expense or disclose any confidential
information.
ARTICLE VI
CLOSING DELIVERIES
     6.1 Closing Deliveries of Seller. Concurrently herewith, the Seller shall
deliver or cause to be delivered to the Purchaser the following:
          (a) a certificate dated the Closing Date, executed by Seller,
providing as attachments copies of resolutions approved by the board of
directors of Seller, certifying that the resolutions as attached to such
certificate were duly adopted by the board of directors of Seller and that such
resolutions remain in full force and effect, authorizing and approving the
execution by Seller of this Agreement and other Seller Transaction Documents and
approving the consummation by Seller of the transactions contemplated herein and
therein.
          (b) The Bill of Sale and Assignment Agreement, duly executed by
Seller.
          (c) The Trademark and Service Mark Assignment Agreement, Patent
Assignment Agreement and Domain Name Transfer Agreement, each in the form
attached hereto as Exhibits C, D and E.
          (d) The Transition Services Agreement (the “Transition Services
Agreement”), in the form of Exhibit F attached hereto, duly executed by PFS.
          (e) A Transaction Management Services Agreement and related Statement
of Work (collectively, the “Transaction Management Services Agreement”), in the
form of Exhibit G attached hereto, duly executed by PFS.
     6.2 Closing Deliveries of Purchaser. Concurrently herewith, the Purchaser
shall deliver or cause to be delivered to the Seller the following:
          (a) a certificate dated the Closing Date, executed by Purchaser,
providing as attachments copies of resolutions approved by the board of
directors of Purchaser, certifying that the resolutions as attached to such
certificate were duly adopted by the board of directors of Acquisition Sub and
that such resolutions remain in full force and effect, authorizing and approving
the execution by Acquisition Sub of this Agreement and other Purchaser
Transaction Documents and approving the consummation by Acquisition Sub of the
transactions contemplated herein and therein.
          (b) The Purchase Price in accordance with the provisions set forth
therein.

17



--------------------------------------------------------------------------------



 



          (c) The Assignment Agreement, duly executed by Purchaser.
          (d) The Transition Services Agreement, duly executed by Purchaser.
          (e) The Transaction Management Services Agreement, duly executed by
Purchaser.
ARTICLE VII
INDEMNIFICATION
     7.1 Indemnification by Seller and PFS.
          (a) After the Closing Date and subject to the additional provisions
set forth in this Article VII, Seller shall indemnify Purchaser and Purchaser’s
subsidiaries, Affiliates, stockholders, officers, directors, employees and
representatives (each a “Purchaser Indemnitee”) against, and hold each Purchaser
Indemnitee harmless from, and reimburse and pay each Purchaser Indemnitee for,
any and all claims, losses, damages, liabilities, payments and obligations, and
all expenses, including, without limitation, reasonable legal fees and costs of
settlement (collectively “Losses”), incurred, suffered, sustained or required to
be paid, directly or indirectly, by, or imposed upon, such Purchaser Indemnitee
resulting from, related to or arising out of (i) any breach or inaccuracy as of
the Closing Date of any representation or warranty of Seller contained in
Article III of this Agreement (as modified by the Disclosure Schedule); (ii) any
breach by the Seller of, or any failure of Seller to perform any of, the
covenants or obligations of the Seller contained in this Agreement; and
(iii) the failure of the Seller to pay or perform any of the Retained
Liabilities and (iv) any claim by any third party brought against any Purchaser
Indemnitee in connection with the Acquired Assets arising from the operation of
the Business or the Website prior to the Closing Date.
          (b) Without limitation of the indemnification obligation of the Seller
set forth in Section 7.1(a) above, by its signature below, PFS agrees to
indemnify Purchaser and each Purchaser Indemnitee against, and hold Purchaser
and each Purchaser Indemnitee harmless from, and reimburse and pay Purchaser and
each Purchaser Indemnitee for, any and all Losses incurred, suffered, sustained
or required to be paid, directly or indirectly, by, or imposed upon, Purchaser
and/or each Purchaser Indemnitee resulting from, related to or arising out of
the waiver by Purchaser of compliance with the Bulk Sales Laws set forth in
Section 5.2 above or any claims based on Seller’s alleged failure to pay any
Taxes. PFS’ indemnification obligations under this Section 7.1(b) shall not be
subject to the limitations set forth in Section 7.5 below.
     7.2 Indemnification by Purchaser. Subject to the additional provisions set
forth in this Article VII, Purchaser shall indemnify Seller and Seller’s
stockholders, officers, directors, employees and representatives (each a “Seller
Indemnitee”) against, and hold each Seller Indemnitee harmless from, and
reimburse and pay each Seller Indemnitee for, any and all Losses, incurred,
suffered, sustained or required to be paid, directly or indirectly, by, or
imposed upon, such Seller Indemnitee resulting from, related to or arising out
of (i) any breach or inaccuracy of any representation or warranty of Purchaser
contained in Article IV of this Agreement; (ii) any breach by the Purchaser of,
or any failure of Purchaser to perform any of, the

18



--------------------------------------------------------------------------------



 



covenants or obligations of the Purchaser contained in this Agreement; (iii) the
failure of the Purchaser to pay or perform any of the Assumed Liabilities; and
(iv) any claim by any third party brought against any Seller Indemnitee in
connection with the Acquired Assets arising from the operation of the Business
from and after the Closing Date.
     7.3 Third Party Claims.
     (a) If any Purchaser Indemnitee or Seller Indemnitee (each referred to as
an “Indemnitee”) receives notice of the assertion by any third party of any
claim or of the commencement by any such third party of any action (any such
claim or action being referred to herein as an “Indemnifiable Claim”) with
respect to which Seller or Purchaser (each referred to as “Indemnitor”) are or
may be obligated to provide indemnification, the Indemnitee shall promptly
notify the Indemnitor in writing (the “Claim Notice”) of the Indemnifiable
Claim; provided, that the failure to provide such notice shall not relieve or
otherwise affect the obligation of the Indemnitor to provide indemnification
hereunder, except to the extent that any Losses directly resulted or were caused
by such failure.
     (b) The Indemnitors shall have thirty days after receipt of the Claim
Notice (unless the claim or action requires a response before the expiration of
such thirty-day period, in which case the Indemnitors shall have until the date
that is ten days before the required response date) to acknowledge
responsibility and undertake, conduct and control, through counsel of its own
choosing, and at its expense, the settlement or defense thereof, and the
Indemnitees shall cooperate with the Indemnitors in connection therewith;
provided, that (i) the Indemnitor shall permit the Indemnitee to participate in
such settlement or defense through counsel chosen by the Indemnitee, provided
that the fees and expenses of such Indemnitee’s counsel shall not be borne by
the Indemnitors, (ii) the Indemnitor shall not settle any Indemnifiable Claim
without the Indemnitee’s consent if the settlement (A) requires the Indemnitee
to admit wrongdoing, pay any fines or refrain from any action, or (B) does not
include a full release of Indemnitee, and (iii) if, in the opinion of counsel to
the Indemnitor, either (x) the Indemnitee has separate defenses from the
Indemnitor or (y) there is a conflict of interest between the Indemnitor and
Indemnitee or (z) there is any danger of criminal liability of the Indemnitee,
then the Indemnitee shall be permitted to retain special counsel of its own
choosing at the expense of the Indemnitor. So long as the Indemnitor is
vigorously contesting any such Indemnifiable Claim in good faith, the Indemnitee
shall not pay or settle such claim without the Indemnitor’s consent, which
consent shall not be unreasonably withheld.
     (c) If the Indemnitor does not notify the Indemnitee within thirty days
after receipt of the Claim Notice (or before the date that is ten days before
the required response date, if the claim or action requires a response before
the expiration of such thirty day period), that it acknowledges responsibility
and elects to undertake the defense of the Indemnifiable Claim described
therein, the Indemnitee shall have the right to contest, settle or compromise
the Indemnifiable Claim in the exercise of its reasonable discretion; provided,
that the Indemnitee shall notify the Indemnitor of any compromise or settlement
of any such Indemnifiable Claim.
     7.4 Survival.

19



--------------------------------------------------------------------------------



 



     (a) Survival of Representations, Warranties, Covenants and Agreements. All
representations, warranties, covenants and agreements set forth in this
Agreement shall survive the Closing Date. Notwithstanding the foregoing, no
Party shall be entitled to recover for any Losses pursuant to Section 7.1 or
Section 7.2 unless written notice of a claim thereof is delivered to the other
Party prior to the Applicable Limitation Date. For purposes of this Agreement,
the term “Applicable Limitation Date” shall mean the first anniversary of the
Closing Date; provided that the Applicable Limitation Date with respect to the
following Losses shall be as follows: (i) with respect to any Losses arising
from or related to a breach of the representations and warranties of the Seller
set forth in Section 3.16 (Taxes), the Applicable Limitation Date shall be the
30th day after expiration of the statute of limitations (including any
extensions thereto to the extent that such statute of limitations may be tolled)
applicable to the Tax which gave rise to such Loss, (ii) with respect to any
Losses arising from or related to a breach of the representations and warranties
of the Seller set forth in Section 3.1 (Organization and Corporate Power),
Section 3.2 (Authorization of Transactions), Section 3.3 (Absence of Conflicts),
Section 3.11 (Title), and Section 3.10 (Brokerage), there shall be no Applicable
Limitation Date (i.e., such representations and warranties shall survive
forever), (iv) with respect to any Losses arising from or related to a breach of
the representations and warranties of the Buyer set forth in Section 4.2
(Authorization of Transactions) and Section 4.4 (Brokerage), there shall be no
Applicable Limitation Date (i.e., such representations and warranties shall
survive forever) and (v) for third party claims arising under Section 7.1(a)(iv)
or Section 7.2(iv), the Applicable Limitation Date shall be the fourth
anniversary of the Closing Date.
     (b) Special Rule For Fraud. Notwithstanding anything in this Section 7.4 to
the contrary, in the event of any breach of a representation or warranty by a
Party that constitutes fraud, the representation or warranty shall survive
consummation of the transactions contemplated in this Agreement and continue in
full force and effect without any time limitation.
     (c) Risk Allocation. The representations, warranties, covenants and
agreements made herein, together with the indemnification provisions herein, are
intended among other things to allocate the economic cost and the risks inherent
in the transactions contemplated hereby between the Parties and, accordingly, a
Party shall be entitled to the indemnification or other remedies provided in
this Agreement by reason of any breach of any such representation, warranty,
covenant or agreement by another Party notwithstanding whether any employee,
representative or agent of the Party seeking to enforce a remedy knew or had
reason to know of such breach and regardless of any investigation by such Party.

20



--------------------------------------------------------------------------------



 



     7.5 Limits on Indemnification. Except with respect to Excluded Liabilities
(in the case of Seller) and Assumed Liabilities (in the case of Purchaser), and
except with respect to a breach of the representations and warranties of Seller
set forth in Section 3.11 (marketable title), and except with respect to claims
based on fraud, and except for third party claims arising under
Section 7.1(a)(iv) or Section 7.2(iv), the Indemnitor shall not have an
indemnification obligation for any amount for Losses in excess of Five Hundred
Thousand Dollars ($500,000.00), and Indemnitor shall not have any
indemnification obligation until the aggregate amount of all claimed indemnity
payments, with respect to such Indemnitor exceeds Thirty Thousand Dollars
($30,000.00) (the “Deductible”), after which time such Indemnitor shall be
liable for all such indemnity payments above such Deductible.
     7.6 Exclusive Remedy. The provisions of this Article VII shall be the sole
and exclusive remedy for Purchaser or Seller, as the case may be, after the
Closing Date for any breach of any of the terms, conditions, warranties,
representations or covenants herein or any right, claim or cause of action
arising out of the transactions contemplated hereby, except to the extent such
claim or cause of action seeks injunctive or other equitable relief or is based
on fraud by the Seller or Purchaser, as the case may be, provided, however, the
foregoing shall not restrict or preclude the enforcement of any rights or
remedies arising out of, in connection with or related to any of the Seller
Transaction Documents or Purchaser Transaction Documents.
ARTICLE VIII
MISCELLANEOUS
     8.1 Further Actions. From time to time, as and when requested by any party
hereto, each other party shall execute and deliver, or cause to be executed and
delivered, such documents and instruments and shall take, or cause to be taken,
such further or other actions as the requesting party may reasonably deem
necessary or desirable to carry out the intent and purposes of this Agreement,
to transfer, assign and deliver the Acquired Assets to Purchaser and its
respective successors and assigns effective as of the Closing (or to evidence
the foregoing) and to consummate and give effect to the other transactions,
covenants and agreements contemplated hereby and by the any of the Seller
Transaction Documents or Purchaser Transaction Documents.
     8.2 Expenses. Except as expressly set forth herein, Seller and Purchaser
shall each bear their own legal fees and other costs and expenses with respect
to the negotiation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder.
     8.3 Entire Agreement. This Agreement, which includes the Schedules and the
Exhibits hereto and the other documents, agreements and instruments executed and
delivered pursuant to this Agreement, contains the entire agreement between the
parties hereto with respect to the transactions contemplated by this Agreement
and supersedes all prior arrangements, understandings, proposals, prospectuses,
projections and related materials with respect thereto.
     8.4 Descriptive Headings; Definitions. The descriptive headings of this
Agreement

21



--------------------------------------------------------------------------------



 



are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement. As used in this Agreement, the
term “person” means an individual, corporation, limited liability company,
partnership, joint venture, trust or unincorporated organization or association
or other form of business enterprise.
     8.5 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and shall be sufficiently given if
(a) delivered personally or (b) sent by registered or certified mail, postage
prepaid, or (c) sent by overnight courier with a nationally recognized courier,
or (d) sent via facsimile confirmed in writing in any of the foregoing manners,
as follows:

     
Seller:
  c/o PFSweb, Inc.
 
  500 North Central Expressway
 
  Plano, TX 75074
 
  Att: Mark Layton
 
  FAX (972) 881-0145
 
  e-mail mlayton@pfsweb.com
 
   
 
  with a copy to:
 
   
 
  Wolff & Samson PC
 
  One Boland Drive
 
  West Orange, NJ 07052
 
  Att: Morris Bienenfeld, Esq.
 
  Fax 973-530-2213
 
  e-mail mbienenfeld@wolffsamson.com

22



--------------------------------------------------------------------------------



 



     
Purchaser:
  PC Mall, Inc.
 
  2555 W. 190th Street
 
  Torrance, CA 90504
 
  Att: General Counsel
 
  Fax:
 
   
Purchaser:
  Mall Acquisition 3, Inc.
 
  2555 W. 190th Street
 
  Torrance, CA 90504
 
  Att: General Counsel
 
  Fax:

If sent by mail, notice shall be considered delivered five (5) business days
after the date of mailing, and if sent by any other means set forth above,
notice shall be considered delivered upon receipt thereof. Any party may by
notice to the other parties change the address to which notice or other
communications to it are to be delivered or mailed.
     8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the choice
of law principles thereof.
     8.7 Assignability. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns. This Agreement shall not be assignable by any Party without the written
consent of the other parties and any such purported assignment by any party
without such consent shall be void, except that Seller shall be allowed to
assign its rights hereunder and any exhibit hereto in connection with a sale of
Seller or substantially all of Seller’s remaining assets, so long as such
assignee assumes Seller’s obligations hereunder and thereunder and Purchaser
shall be permitted to assign its rights hereunder and any exhibit hereto to any
Affiliate of Purchaser, provided such Affiliate shall agree in writing to be
bound by and subject to the terms of this Agreement and the Purchaser shall
remain liable for all of its obligations hereunder.
     8.8 Waivers and Amendments. Any amendment or supplementation of this
Agreement shall be effective only if in writing signed by each of the parties
hereto. Any waiver of any term or condition of this Agreement shall be effective
only if in writing signed by the party giving the waiver. A waiver of any breach
or failure to enforce any of the terms or conditions of this Agreement shall not
in any way affect, limit or waive a party’s rights hereunder at any time to
enforce strict compliance thereafter with every term or condition of this
Agreement, except to the extent such future rights are specifically included
within the scope of such written waiver.
     8.9 Third Party Rights. Except as expressly provided herein, this Agreement
shall not create benefits on behalf of any person other than Purchaser, Seller
and their permitted successors and assigns.

23



--------------------------------------------------------------------------------



 



     8.10 Public Announcements. Purchaser and Seller will consult with each
other before issuing any press release or otherwise making any public statements
with respect to the transactions contemplated by this Agreement, and neither
party will make any public announcement of this Agreement or the transactions
contemplated herein or consummated pursuant hereto, except as may be required by
applicable law, rule or regulation.
     8.11 Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction, be invalid
or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.
     8.12 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Facsimile signatures shall be treated as if they were originals.
     8.13 Construction. The parties hereto agree that this Agreement is the
product of negotiation between sophisticated parties and individuals, all of
whom were represented by counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision hereof.
Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly in favor of or against any party hereto but rather shall be given a
fair and reasonable construction.
[Signature page follows.]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this
Agreement as of the date first above written.

            eCOST.com, Inc.
      By:           Name:           Title:           PC Mall, Inc.
      By:           Name:           Title:           Mall Acquisition 3, Inc.
      By:           Name:           Title:        

          For purposes of Section 7.2(b):

Priority Fulfillment Services, Inc.
      By:           Name:           Title:        

25



--------------------------------------------------------------------------------



 



APPENDIX A

        DEFINITION   SECTION
 
     
Acquired Assets
    2.1(a)
Applicable Limitation Date
    7.4(a)
Assumed Liabilities
    2.2(a)
Assumption Agreement
    2.7
Balance Sheet Date
    3.7
Bill of Sale and Assignment Agreement
    2.7
Bulk Sales Laws
    5.2
Claim Notice
    7.3(a)
Closing
    2.7
Earn-out Payment
    2.4(a)(ii)
Earn-out Payment Date
    2.5(c)
Earn-out Report
    2.5(c)
Effective Time
    2.8
Environmental Laws
    3.18(a)
Excluded Assets
    2.1(b)
Excluded Inventory
    2.1(b)
Financial Statements
    3.7
Free Freight Cost
    2.3(b)
GAAP
    3.7
Hazardous Substance
    3.18(a)
Indemnifiable Claim
    7.3(a)
Indemnitee
    7.3(a)
Intangible IT Assets
    2.1(a)(ii)
Losses
    7.1(a)
Net Return Cost
    2.3(c)
Patent and Trademark Assets
    2.1(a)(ii)
Platinum Freight Costs
    2.3(a)
Purchase Price
    2.4(a)
Purchaser Indemnitee
    7.1(a)
Purchaser Transaction Documents
    2.7
Retained Liabilities
    2.2(b)
Returned Products
    2.3(c)
Seller Indemnitee
    7.2
Seller Transaction Documents
    2.7
Significant Customers
    3.12
Transaction Management Services Agreement
    6.1(e)
Transition Services Agreement
    6.1(d)
WARN Act
    3.15(j)
Website Assets
    2.1(a)(ii)

 